[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                                                                   FILED
                                                          U.S. COURT OF APPEALS
                               No. 05-15966                 ELEVENTH CIRCUIT
                                                               MARCH 14, 2006
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                                                                  CLERK

                    D. C. Docket No. 03-02910-CV-JEC-1

CAROL KIMBELL, as the Guardian of the Property of Austin Gray
Liddell, a minor and as Executrix of the Estate of Kassandra
Leigh Kimbell,

                                                  Plaintiff-Appellee,

                                    versus

CLAYTON COUNTY, GEORGIA, et al.,

                                                  Defendants,

VIRGINIA T. ROBINSON, Correctional Officer,
LILLIAN C. ALLEN, Correctional Officer, et al.,

                                                  Defendants-Appellants.



                 Appeals from the United States District Court
                     for the Northern District of Georgia


                              (March 14, 2006)
Before DUBINA, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      This is an appeal from the district court’s denial of defendants/appellants’

(“defendants”) motions for summary judgment wherein they argued that they were

entitled to qualified immunity on Carol Kimbell’s (“Kimbell”) 42 U.S.C. § 1983

claims, and official immunity under Georgia law on Kimbell’s state law claims.

The district court entered a detailed order that, among other things, denied the

defendants’ motions for summary judgment. The district court found that, “[a]s

there is an abundance of case law from this circuit defining the parameters of

deliberate indifference, the defense of qualified immunity is not available to a

defendant guilty of deliberate indifference to serious medical needs.” Finding that

a reasonable jury could conclude that the defendants were deliberately indifferent

to Kassandra Kimbell’s medical needs on the night of her death, the court

concluded that genuine issues of material fact existed and denied the defendants’

motions for summary judgment as to Kimbell’s federal claims.

      Concerning the defendants’ arguments for official immunity under Georgia

law, the district court found that, viewing the evidence most favorable to Kimbell,

it could not find, as a matter of law, that the defendants “did not intend to

wrongfully delay or deny [Kassandra] Kimbell needed access to medical care”

                                           2
and, thus, could not find that the defendants were entitled to official immunity for

Kimbell’s claims of wrongful death or outrageous conduct. The defendants then

filed timely interlocutory appeals from the district court’s order.

      First, we conclude that we have appellate jurisdiction over this appeal.

Although both this court and the Supreme Court have held that a denial of

qualified immunity is not immediately appealable where the only issue is evidence

sufficiency, the denial of qualified immunity may be appealed to the extent that it

turns on an issue of law. Johnson v. Jones, 515 U.S. 304, 313, 115 S. Ct. 2151,

2156 (1995); Mitchell v. Forsyth, 472 U.S. 511, 525-30, 105 S. Ct. 2806, 2815-17

(1985); Koch v. Rugg, 221 F.3d 1283, 1295-98 (11th Cir. 2000); Rich v. Dollar,

841 F.2d 1558, 1560 (11th Cir. 1988). Thus, where a district court has determined

that a state actor’s conduct constituted a violation of clearly established law, an

interlocutory appeal is available. Behrens v. Pelletier, 516 U.S. 299, 313, 116 S.

Ct. 834, 842 (1996). Furthermore, a district court’s denial of summary judgment

based on a claim of qualified immunity because genuine issues of material fact

existed is an immediately appealable order because the district court’s

determination that genuine issues of material fact preclude summary judgment is

itself a conclusion of law. McDaniel v. Woodard, 886 F.2d 311, 313 (11th Cir.

1989).

                                          3
       In this case, we agree with the district court’s finding that genuine issues of

material fact exist as to whether defendants were deliberately indifferent to

Kassandra Kimbell’s serious medical needs.1 McDaniel, 886 F.2d at 313.

Additionally, we agree with the district court’s finding that deliberate indifference

to serious medical needs is a violation of clearly established law. See Behrens,

516 U.S. at 313, 116 S. Ct. at 842. Accordingly, we affirm the district court’s

order denying the defendants’ motions for summary judgment based on qualified

and official immunity.

       AFFIRMED.




       1
        The record demonstrates that, while she was in the defendants’ custody in the Clayton
County, Georgia jail, Kassandra Kimbell died of complications as a result of a ruptured ectopic
pregnancy.

                                              4